    Case
    Case1:19-cv-04615-VEC
         1:19-cv-04615-VEC Document
                           Document12
                                    5 Filed
                                      Filed05/20/19
                                            05/21/19 Page
                                                     Page11of
                                                           of22




5/21/2019                                  /s/ P. Canales
Case
Case1:19-cv-04615-VEC
     1:19-cv-04615-VEC Document
                       Document12
                                5 Filed
                                  Filed05/20/19
                                        05/21/19 Page
                                                 Page22of
                                                       of22
